DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19 & 21-22 are elected and present together for examination.
	Claims 21-22 are now rejoined together with claims 1-19 per applicant’s request.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 9 & 11, the phrase “about a normal to the first & second surface” is vague & indefinite because it is unclear whether it would imply one of these conventional terms (well-recognized to a skilled person in the art):  “normal surface”, or normal vector”, or “normal direction”, or “normal axis”, or “normal angle” relative (as compared) to the first surface or the second surface? 
	For example, the specification (see [00169]) using the term “about the surface normal of the BLG 110 (layer)”, and para [00170] saying that “moiré patterns when viewed along the surface normal/electric field vector”, and other similar paragraphs simply stating “a normal the first/second surface”, etc. Thus, further clarification and/or claim language revisions of the terms “about a normal” are needed.
	Claims 2-19 are tentatively rejected as being dependent upon rejected claim 1 above.

3.	Claims 21-22 are allowable over prior arts of record for reciting other detail method steps, which are not clearly suggested nor seen elsewhere at this time. Additionally, claims 1-19 also contain allowable subject matter for same reasons.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827